Citation Nr: 0819956	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  06-27 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to service connection for metastatic squamous 
cell cancer from occult head and neck primary cancer (claimed 
as lung cancer), to include as due to exposure to Agent 
Orange.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from February 1967 to 
February 1969.   
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.


FINDING OF FACT

The objective and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
metastatic squamous cell cancer presumably from occult head 
and neck primary cancer (claimed as lung cancer) is related 
to the veteran's active military service, including exposure 
to Agent Orange.


CONCLUSION OF LAW

Metastatic squamous cell cancer (presumably) from occult head 
and neck primary cancer (claimed as lung cancer) was not 
incurred in or aggravated by active military service, nor may 
metastatic squamous cell cancer (presumably) from occult head 
and neck primary cancer (claimed as lung cancer) be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5103-5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court acknowledged in Pelegrini 
that where the § 5103(a) notice was not mandated at the time 
of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In March and 
August 2006 letters, the RO provided the veteran with notice 
consistent with the Court's holding in Dingess/Hartman.  
Further, as the appellant's claim for service connection for 
metastatic squamous cell cancer from occult head and neck 
primary cancer (claimed as lung cancer) is being denied, as 
set forth below, there can be no possibility of prejudice to 
him.  As set forth herein, no additional notice or 
development is indicated in the appellant's claim. 

In a March 2006 letter, issued prior to the April 2006 rating 
decision, the RO informed the appellant of its duty to assist 
him in substantiating him claim under the VCAA and the effect 
of this duty upon him claim.  We therefore conclude that 
appropriate notice has been given in this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  

The Board notes that, according to a March 2006 award letter, 
the Social Security Administration (SSA) found the veteran to 
be totally disabled since August 2006.  While the exact 
nature of the veteran's disability (or disabilities), for SSA 
purposes, is unclear and may include his metastatic squamous 
cell cancer disease, nevertheless, it has not been averred 
that the SSA decision or records supporting such decision 
serve to establish the etiology of that disorder  Here, a 
determination of the veteran's claim turns on the origin of 
his metastatic squamous cell cancer from occult head and neck 
primary (claimed as lung cancer), rather than on the level of 
his metastatic cancer disability and when he was rendered 
totally disabled.  Furthermore, in a July 2006 signed 
statement, the veteran said that he had no other information 
or evidence to give VA to substantiate his appeal.  Thus, for 
these reasons, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

When examined for pre-induction into service in October 1966, 
the veteran's lungs, chest, head, and neck were normal and he 
was found qualified for active service.  Clinical records are 
not referable to a diagnosis of metastatic cancer and, when 
examined in November 1968, prior to separation, the veteran's 
head, neck, chest, and lungs were normal.

The veteran's service records show that he served in the 
Republic of Vietnam from July 1967 to July 1968, and his 
awards and decorations include the Combat Infantryman Badge, 
the Purple Heart Medal, the Vietnam Service Medal with two 
Bronze Stars, and the Bronze Star Medal.

Post service, private medical records from I.G., M.D., a 
hematologist and oncologist, dated from July 2004 to December 
2005, include a July 2004 pathology report indicating that 
results of a biopsy of a right neck incision from the veteran 
showed moderate poorly differentiated squamous cell carcinoma 
in areas that involved the lymph node tissue.  

In a July 2004 letter to another physician, Dr. I.G. said 
that the veteran, who was 56 years old, first noted a 
swelling in the right neck in May and results of a computed 
tomography (CT) revealed right cervical adenopathy but no 
chest, abdomen, or pelvic abnormalities.  The medical 
specialist said that the veteran started smoking cigarettes 
at age 16 and smoked 1 1/2 packs of cigarettes per day.  Dr. 
I.G. diagnosed the veteran with metastatic squamous cell 
carcinoma to the right cervical lymph nodes that most likely 
was due to an occult primary head and neck cancer.  

In a November 2004 signed statement to another physician, Dr. 
I.G. said that the veteran was currently in complete 
remission following chemoradiation for metastatic squamous 
cell cancer to the right neck presumably from an occult head 
and neck primary.  

Results of a November 2005 whole-body positron-emission 
tomography (PET)/CT scan included three lung nodules 
demonstrating hypermetabolic activity suggestive for 
metastatic disease; two foci of hypermetabolic activity in 
the mediastinum suggestive for metastatic disease with no 
enlarged lymph nodes identified; non-enlarged axillary nodes 
demonstrating hypermetabolic activity suggestive for 
metastatic disease; and hypermetabolic focus in the region of 
the wall of the sigmoid colon that could represent an area of 
inflammation.

In a December 2005 letter, Dr. I.G. advised another physician 
that a routine chest x-ray the other doctor ordered for the 
veteran showed lung nodules and results of the PET/CT scan 
performed in November 2005 showed three lung nodules, two 
mediastinal foci, and nonenlarged axillary lymph nodes all 
showing hypermetabolic activity consistent with metastatic 
disease.  Dr. I.G. said that the veteran had metastatic 
disease involving the lungs, mediastinum, and both axillary 
lymph nodes 16 months following diagnosis of squamous cell 
cancer metastatic to right cervical lymph nodes presumably 
from occult head neck primary.  

The veteran also submitted his claim for disability under the 
Federal Employees Retirement System (FERS), indicating that 
he worked as a mail handler since 1994 and became unable to 
work in February 2006 due to chemotherapy and radiation 
treatment.

In February 2006, the veteran submitted a claim for service 
connection for lung cancer.  A notation on that claim 
indicates that he had stage 4 lung cancer and was terminally 
ill.

As noted, in March 2006, SSA found that the veteran was 
totally disabled and eligible for benefits.

III.	Legal Analysis

Pursuant to 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by service. 

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and a 
malignant tumor becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 
(2007).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

In this case, the veteran argues that he was exposed to Agent 
Orange in service, and that such exposure caused his claimed 
disability.  The specific statute pertaining to claimed 
exposure to Agent Orange is 38 U.S.C.A. § 1116.  Regulations 
issued pursuant thereto previously provided that, if a 
veteran who served on active duty in Vietnam during the 
Vietnam era developed one of the diseases which is presumed 
to have resulted from exposure to herbicides, the veteran 
would then be presumed to have been exposed to Agent Orange 
or similar herbicide.  See McCartt v. West, 12 Vet. App. 164 
(1999).  These regulations also stipulated the diseases for 
which service connection could be presumed due to an 
association with exposure to herbicide agents.  The specified 
diseases which have been listed therein are chloracne or 
other acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non- Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft- tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), and chronic lymphocytic leukemia (CLL).  38 
C.F.R. §§ 3.307(a)(6), 3.309(e).

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103, 115 Stat. 976 (2001).  Among other things, 
the VEBEA removed the 30-year limitation on presumptive 
service connection for respiratory cancers due to herbicide 
exposure; added Type 2 diabetes mellitus to the list of 
presumptive diseases based upon herbicide exposure (codifying 
a VA regulation that was in effect since July 2001, see 66 
Fed. Reg. 23,166-169 (May 2, 2001)); and provided a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam era, not just those who 
have a disease on the presumptive list provided in 38 
U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e) (thus 
reversing the Court's holding in McCartt v. West, supra).  
These statutory provisions became effective on the date of 
enactment, December 27, 2001.

The Board notes further that the Secretary of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  In this 
regard, the Board observes that VA has issued notices in 
which it was determined that a presumption of service 
connection based upon exposure to herbicides used in Vietnam 
should not be extended to certain conditions.  See, e.g., 
Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007); Notice, 68 
Fed. Reg. 27,630-41 (May 20, 2003), and Notices at 61 Fed. 
Reg. 57,586-589 (1996); 64 Fed. Reg. 59,232-243 (1999); and 
67 Fed. Reg. 42,600-608 (June 24, 2002).  See also Veterans 
and Agent Orange: Update 2006 (2007).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  
See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated 
on other grounds (Fed. Cir. Dec. 15, 2000).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure, by showing two elements.  First, it 
must be shown that the veteran served in the Republic of 
Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307(a)(6).  Second, the veteran must have been 
diagnosed with one of the specific diseases listed in 38 
C.F.R. § 3.309(e), or a nexus between his claimed disability 
and service must otherwise be established.  See Brock v. 
Brown, 10 Vet. App. at 162. 

The first question is whether the veteran was exposed to 
Agent Orange during service.  The above-described 
presumptions apply only to veterans who actually served in 
Vietnam (although there is no minimum time frame provided by 
the law). In this case, the veteran's service records 
document his service in the Republic of Vietnam during the 
Vietnam era (service records also document that he received 
he Vietnam Service Medal with two Bronze Stars, the Combat 
Infantryman Badge, the Purple Heart Medal, and the Bronze 
Star Medal, among other awards and decorations); thus, he is 
presumed to have been exposed to Agent Orange during such 
service, for the purpose of this discussion.

But, as noted above, diseases or disorders that have been 
positively associated with Agent Orange do not include 
metastatic squamous cell cancer to the right neck presumably 
due to an occult primary head and neck cancer and, 
accordingly, the veteran's condition is not entitled to a 
presumption of service connection under the statutes and 
regulations.  Thus, even conceding the veteran's exposure to 
Agent Orange, metastatic squamous cell cancer to the right 
neck presumably due to an occult head and neck primary cancer 
is not a disorder that is presumptively service connected on 
the basis of herbicide exposure.  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. §§ 3.307, 3.309.  Although the veteran also 
asserted that he has lung cancer, the record does not support 
his contention.  He would apparently point to the November 
2005 PET/CT report and Dr. I.G.'s December 2005 record, 
indicating that he had metastatic disease that involved the 
lungs, mediastinum, and both axillary lymph nodes, 16 months 
following initial diagnosis of squamous cell cancer 
metastatic to right cervical lymph nodes presumably from 
occult head and neck primary.  However, such findings simply 
do not document that the veteran has lung cancer, or another 
respiratory cancer.  In any event, the VA General Counsel has 
held that the Agent Orange presumptions apply to primary 
cites of cancer, not metastatic disease.  VAOPGCPREC 18-97, 
62 Fed. Reg. 37954 (1997).  Thus service connection would not 
be awarded under the Agent Orange provisions.

However, as noted above, a claimant is not precluded from 
presenting proof of direct service connection between a 
disorder and exposure to Agent Orange, even if the disability 
in question is not among statutorily enumerated disorders 
which are presumed to be service related, the presumption not 
being the sole method for showing causation.  See Combee v. 
Brown, supra.  Hence, the appellant may establish service 
connection for metastatic squamous cell cancer presumably 
from occult head and neck primary cancer, by presenting 
competent evidence which shows that it is as likely as not 
that the disorder was caused by in-service Agent Orange 
exposure.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Initially, the Board points out that the veteran's metastatic 
squamous cell cancer from occult head and neck primary cancer 
problems were not shown during service or for years 
thereafter and he does not claim otherwise.

In support of his claim that his metastatic squamous cell 
cancer was caused by his exposure to Agent Orange during 
service, the veteran has submitted Dr. I.G.'s records 
documenting his July 2004 diagnosis squamous cell cancer 
metastatic to right cervical lymph nodes from occult head and 
neck primary that, 16 months later, was described as a 
metastatic disease involving the lungs, mediastinum, and both 
axillary lymph nodes. 

Contrary to the veteran's assertions, such a finding does not 
equate to a diagnosis of respiratory cancer.  The veteran was 
never diagnosed with a respiratory cancer and may not be 
considered to have such a diagnosis such that service 
connection for his death may be presumed under 38 C.F.R. 
§ 3.309(e).

Upon careful review of this case and the veteran's 
contentions, the Board finds that no medical or other 
evidence has been submitted to relate the veteran's 
metastatic squamous cell cancer from occult head and neck 
primary cancer to service.  The veteran has variously 
contended in this appeal, without any probative support in 
the medical record, that he suffers from metastatic squamous 
cell cancer presumably due occult head and neck primary to 
his exposure to Agent Orange in service.  Thus, given a 
finding that he has the disorder that evidently metastasized 
to his lungs, he apparently believes that has a presumptive 
disease under 38 C.F.R. §§ 3.307, 3.309. 

In evaluating this premise, the Board notes that the evidence 
provided by the veteran cannot be relied on by the Board to 
conclude that his metastatic squamous cell cancer of the 
right cervical lymph nodes was due to his exposure to Agent 
Orange.  Moreover, as set forth above, there is no indication 
that squamous cell cancer metastatic to right cervical lymph 
nodes presumably from occult head and neck primary was 
related to service, as it was first diagnosed in 2004, nearly 
35 years after the veteran's discharge from service.

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own statements, because 
as a layperson he is not competent to offer medical opinions.  
The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus his statements regarding causation are not 
competent.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  There is no evidence showing, and the 
veteran does not assert, that he has had sufficient medical 
training to provide competent medical evidence as to the 
etiology of his claimed metastatic squamous cell cancer 
(presumably) from occult head and neck primary cancer 
(claimed as lung cancer).

While we are deeply sympathetic with the veteran's 
unfortunate diagnosis, the Board, nonetheless, finds a lack 
of competent medical evidence to warrant a favorable 
decision.  The Board is not permitted to engage in 
speculation as to medical causation issues, but "must provide 
a medical basis other than its own unsubstantiated 
conclusions to support its ultimate decision."  Smith v. 
Brown, 8 Vet. App. 546, 553 (1996).  Here, the appellant has 
failed to submit competent medical evidence to provide a 
nexus between any in-service injury or disease and the 
conditions that caused and contributed to his currently 
claimed metastatic squamous cell cancer (presumably) from 
occult head and neck primary cancer (claimed as lung cancer).  
The preponderance of the evidence is therefore against the 
appellant's claim of entitlement to service connection 
metastatic squamous cell cancer (presumably) from occult head 
and neck primary cancer (claimed as lung cancer).

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection 
metastatic squamous cell cancer from (presumably) from occult 
head and neck primary cancer (claimed as lung cancer) not 
warranted.

Finally, the Board notes that, in March 2006, the SSA found 
the veteran totally disabled as of August 2006, apparently 
due in part to his metastatic cancer disease, although that 
is not entirely clear.  Nevertheless, it has not been averred 
that the SSA decision or records supporting such decision 
serve to establish that the claimed condition had its onset 
in service or is otherwise related thereto.


ORDER

Service connection for metastatic squamous cell cancer from 
occult head and neck primary cancer (claimed as lung cancer), 
to include as due to exposure to Agent Orange, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


